      Case 5:21-cv-00493-KOB-GMB Document 4 Filed 05/06/21 Page 1 of 2                      FILED
                                                                                   2021 May-06 PM 02:46
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

 CHARLES SCOTT,                            )
                                           )
       Plaintiff,                          )
                                           )
 v.                                        )    Case No. 5:21-cv-493-KOB-GMB
                                           )
 LT. MCKENSIE, et al.,                     )
                                           )
       Defendants.                         )



                                          ORDER

      The Magistrate Judge entered a report on April 13, 2021, recommending that

the court transfer this action to the United States District Court for the Southern

District of Alabama pursuant to 28 U.S.C. §1404(a). (Doc. 3). Although the

Magistrate Judge advised the plaintiff of his right to file specific written objections

within fourteen days, the court has not received any objections.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

Magistrate Judge’s report and ACCEPTS his recommendation. Accordingly, the

court TRANSFERS the pro se complaint filed pursuant to 42 U.S.C. § 1983 in the

above-styled cause to the United States District Court for the Southern District of

Alabama.
Case 5:21-cv-00493-KOB-GMB Document 4 Filed 05/06/21 Page 2 of 2




The court DIRECTS the Clerk to mail a copy of this Order to Plaintiff.

DONE and ORDERED this 6th day of May, 2021.




                               ____________________________________
                               KARON OWEN BOWDRE
                               UNITED STATES DISTRICT JUDGE




                                  2
